Citation Nr: 1533139	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  07-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1992, October 2001 to December 2002, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement (NOD) in December 2006; a statement of the case (SOC) was issued in August 2007; and a VA Form 9 (substantive appeal) was received in October 2007.  Supplemental statements of the case were issued in February 2009, October 2011, October 2013, and November 2014.  In June 2011 and July 2014, the Board remanded this claim for additional development.  

In August 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for GERD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The July 2014 Board remand requested an addendum opinion clarifying the conclusions reached by the September 2011 VA examiner.  See July 2014 Board decision.  Specifically, the Board noted that the examiner's negative nexus opinion did not provide comment upon the December 2003 diagnosis of GERD and other digestive complaints contained within the Veteran's service treatment records.  Id.  

Pursuant to the aforementioned directive, an addendum opinion with additional analysis has been added to the record.  See October 2014 VA examination.  The VA examiner concluded as follows:  "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and clear and unmistakable evidence demonstrates that the disability was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

Accordingly, the case is REMANDED for the following action:

1. Return the examination report and file to the examiner who conducted the October 2014 VA examination (or another appropriate examiner if unavailable) for an addendum.  While the VA examiner specifically found that the Veteran's GERD clearly and unmistakably existed prior to service, in light of the findings, please also specifically indicate whether the examiner is of the opinion that the Veteran's pre-existing GERD clearly and unmistakably was not aggravated beyond the natural progress of the disorder by his active military service.

2. After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



